DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are being treated on the merits.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 1, there is no antecedent basis in the specification for "an overfoot portion having a fused area that is at least partially formed by a first yarn having a first thermoplastic material and a second yarn having a second thermoplastic material";
In claim 7, there is no antecedent basis in the specification for "wherein the overfoot portion includes: a first region comprising the first yarn and the second yarn and having a first density of fused material, and a second region comprising the first yarn and the second yarn and having a second density of fused material that is less than the first density";
In claim 8, there is no antecedent basis in the specification for "wherein the overfoot portion includes a third region having a third density of fused material that is less than the first density and the second density";
In claim 9, there is no antecedent basis in the specification for "an overfoot portion having a fused area that is at least partially formed by a first yarn having a first thermoplastic material and a second yarn having a second thermoplastic material";
In claim 16, there is no antecedent basis in the specification for "wherein the overfoot portion includes: a first region comprising the first yarn and the second yarn and having a first density of fused material, and a second region comprising the first yarn and the second yarn and having a second density of fused material that is less than the first density";
In claim 17, there is no antecedent basis in the specification for "wherein the overfoot portion includes a third region having a third density of fused material that is less than the first density and the second density";
In claim 18, there is no antecedent basis in the specification for "at least a first yarn";
In claim 20, there is no antecedent basis in the specification for "wherein the overfoot portion includes: a first region having a first density of fused material, a second region having a second density of fused material that is less than the first density, and a third region having a third density of fused material that is less than the first density and the second density".
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 18 recites the limitation "at least a first yarn".  However, the parent application of the continuation application fails to set forth such a feature.  It is noted that the specification of the parent application only sets forth "a first yarn".  The limitation "at least a first yarn" has a broader scope than "a first yarn".  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter. 
Claims 19-20 each depend from rejected claim 18 and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 12 recites the limitation "the underfoot portion of the knitted component", which renders the claim indefinite.  Claim 12 depends from claims 9-11; however, none of claims 9-11 has set forth that the knitted component comprising an underfoot portion.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, examiner has interpreted the limitation as "an underfoot portion of the knitted component".
	Claim 18 recites the limitation "at least part of the overfoot portion and the underfoot portion", which renders the claim indefinite.  It is unclear whether the limitation refers to: 1) at least a part of a combination of the overfoot portion and the underfoot portion, which can be a part of the overfoot portion and/or a part of the underfoot portion, or 2) at least a part of the overfoot portion and at least a part of the underfoot portion.  For examination purposes, the limitation has been construed to be the former, i.e., at least a part of a combination of the overfoot portion and the underfoot portion.
Claims 19-20 each depend from a rejected base claim 18 and are likewise rejected.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (US 2015/0313316 A1) in view of Dua (US 2004/0118018 A1).
Regarding claim 1, Boucher discloses a knitted component (second casing 31 of a knitted sleeve 41; fig. 3; paras. 0049, 0052, 0054) for an article of footwear (shoe 1; fig. 1; paras. 0043, 0049), the knitted component comprising: 
an overfoot portion (zones 92, 93 and an overfoot area of zone 91 together forming an overfoot portion; see figs. 1, 3; para. 0069) having a fused area (yarns comprising at least one hot-melt filament being distributed in the overfoot portion, and the yarns are melted thereby forming at least a fused area in the overfoot portion; fig. 3; paras. 0050, 0069) that is at least partially formed by a first yarn (first yarn 48; fig. 5; paras. 0050, 0054, 0057) having a first thermoplastic material (formed of a first hot-melt material such as polyurethane, polyamide or polyethylene; paras. 0057-0058) and a second yarn (second yarn 47; fig. 5; paras. 0050, 0054, 0057) having a second thermoplastic material (formed of a second hot-melt material such as polyurethane, polyamide or polyethylene; paras. 0057-0058); 
the first thermoplastic material having a first melting point (the first hot-melt material inherently having a first melting point), and the second thermoplastic material having a second melting point (the second hot-melt material inherently having a second melting point).
Boucher does not explicitly disclose wherein the second melting point is at least 20 degrees Celsius greater than the first melting point.  However, Dua, in an analogous art, teaches a knitted component (knitted textile 130 formed by interlooping, i.e., knitting; fig. 1; paras. 0036, 0046) for an article of footwear (shoe 100; fig. 1; paras. 0032, 0036) comprising a plurality of fusible strands formed of a thermoplastic polymer material, such as polyurethane, nylon, and polyolefin (nylon is a polyamide, and polyolefin includes polyethylene; para. 0046), and the plurality of strands may be any of the strands in a variety of melting temperatures, including 60, 90, 130, and 150 degrees Celsius (para. 0046).  Dua also teaches using multiple fusible strands with different melting temperatures in the knitted component has the advantage of selectively melting a first fusible strand having a lower melting point T1 to fuse the first fusible strand with other strands by raising temperature just above T1 but below a higher melting point T2 of a second fusible strand, and the second fusible strand does not need to be melted (para. 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the first thermoplastic material and the second thermoplastic material as disclosed by Boucher, with wherein the second melting point is at least 20 degrees Celsius greater than the first melting point; for example, the first melting point is 90 degrees C and the second melting point is 150 degrees C, as taught by Dua, in order to provide thermoplastic materials for the first and second yarns with suitable melting points that are sufficiently apart, so as to selectively melting the first yarn to fuse with the second yarn by raising the temperature of the first yarn above its melting point but below the melting point of the second yarn thereby saving energy and reducing manufacturing cost. 
Regarding claim 2, Boucher and Dua, in combination, disclose the knitted component of claim 1.  As addressed for claim 1, by the modification of Boucher with Dua, wherein the first melting point is 140 degrees Celsius or less (90 degrees C), and wherein the second melting point is 195 degrees Celsius or less (150 degrees C).
Regarding claim 3, Boucher and Dua, in combination, disclose the knitted component of claim 1.  Boucher does not explicitly disclose wherein the overfoot portion further includes a non-fused area comprising a third yarn with a third material, wherein the third material has a third temperature that is greater than the first melting point and the second melting point, the third temperature being a melting point or a decomposition point of the third yarn.  However, Boucher does disclose wherein the third zone 93 (figs. 1, 3) of the overfoot portion has a concentration of hot-melt yarns as low as 5% (paras. 0057, 0069), which indicates that the third zone 93 has a concentration of at least one non-fusible third yarn as high as 95%.  One ordinary skill of the art would recognize that a majority of the at least one non-fusible third yarn must be knitted together thus forming at least one non-fused area in third zone 93.  In addition, a non-fusible yarn inherently has a decomposition point.  Therefore, the at least one non-fusible third yarn comprises a third material having a third temperature that is a decomposition point of the third yarn as claimed. 
In addition, one of ordinary skill in the art would recognize that, if the decomposition point of the third yarn is not greater than the melting points of the first and second fusible yarns, when the temperature is raised above at least one of the melting points of the first and second fusible yarns during the fusing process, the third yarn may decompose and the entire knitted component may be destroyed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the non-fusible third yarn, with the non-fusible third yarn having a decomposition point that is greater than the first melting point and the second melting point of the first and second hot-melt yarns, in order to successfully fuse the first and second hot-melt yarns to the non-fusible third yarn by selectively raising the temperature and prevent the non-fusible third yarn from decomposition during the fusing process. 
Regarding claim 4, Boucher and Dua, in combination, disclose the knitted component of claim 1, and further discloses the knitted component further comprising an underfoot portion (the underfoot portion of zone 91; see figs. 1, 3; paras. 0054, 0069) integrally knit with the overfoot portion (the knitted component is a tube knitted by a circular knitting machine; paras. 0052, 0054).
Regarding claim 5, Boucher and Dua, in combination, disclose the knitted component of claim 1, and Boucher further discloses wherein the overfoot portion has a double knit jersey structure (by knitting the jersey structure shown in fig. 5 in a double-knit circular knitting machine; fig. 5; para. 0054) having an outer surface and an inner surface (inherent feature of a double knit jersey structure; fig. 2), wherein the fused area having the first yarn and the second yarn is located on the outer surface (the first and second hot-melt yarns being distributed over the entire second casing 31 including the outer surface of the double knit jersey structure; figs. 2, 5; paras. 0049-0050).
Boucher does not explicitly disclose wherein the inner surface includes a non-fused area.  However, Boucher does disclose wherein the third zone 93 (figs. 1, 3) of the overfoot portion has a concentration of hot-melt yarns as low as 5% (paras. 0057, 0069), which indicates that the third zone 93 has a concentration of at least one non-fusible third yarn as high as 95%.  One ordinary skill of the art would recognize that a majority of the at least one non-fusible third yarn must be knitted together thus forming at least one non-fused area in third zone 93, including the inner surface of the third zone 93.  Therefore, the third zone 93 should have an inner surface including a non-fused area and Boucher's teaching meets the claimed requirement.
Regarding claim 6, Boucher and Dua, in combination, disclose the knitted component of claim 5.  Boucher does not explicitly disclose wherein the non-fused area comprises a third yarn that has a third temperature that is greater than the first melting point and the second melting point, the third temperature being a melting point or a decomposition point of the third yarn.  However, as discussed for claim 5, Boucher does disclose wherein the third zone 93 (figs. 1, 3) of the overfoot portion has a concentration of hot-melt yarns as low as 5% (paras. 0057, 0069), which indicates that the third zone 93 has a concentration of at least one non-fusible third yarn as high as 95%.  In addition, a non-fusible yarn inherently has a decomposition point.  Therefore, the at least one non-fusible third yarn has a third temperature that is a decomposition point of the third yarn as claimed.  
In addition, one of ordinary skill in the art would recognize that, if the decomposition point of the third yarn is not greater than the melting points of the first and second fusible yarns, when the temperature is raised above at least one of the melting points of the first and second fusible yarns during the fusing process, the third yarn may decompose and the entire knitted component may be destroyed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the non-fusible third yarn, with the non-fusible third yarn having a decomposition point that is greater than the first melting point and the second melting point of the first and second hot-melt yarns, in order to successfully fuse the first and second hot-melt yarns to the non-fusible third yarn by selectively raising the temperature and prevent the non-fusible third yarn from decomposition during the fusing process. 
Regarding claim 7, Boucher and Dua, in combination, disclose the knitted component of claim 1, and Boucher further discloses wherein the overfoot portion includes: 
a first region (the overfoot portion of zone 91; figs. 1, 3; para. 0069) comprising the first yarn and the second yarn (first yarn 48 and second yarn 47 as discussed for claim 1; fig. 5) and having a first density of fused material (a concentration of higher than 60%; paras. 0050, 0069), and 
a second region (zone 92; figs. 1, 3; para. 0069) comprising the first yarn and the second yarn (first yarn 48 and second yarn 47 as discussed for claim 1; fig. 5) and having a second density of fused material (a concentration of 30-60%; para. 0069) that is less than the first density (less than the first concentration of higher than 60%).
Regarding claim 8, Boucher and Dua, in combination, disclose the knitted component of claim 7, and Boucher further discloses wherein the overfoot portion includes a third region (zone 93; figs. 1, 3; para. 0069) having a third density of fused material (a concentration of less than 30%; para. 0069) that is less than the first density and the second density (less than the first concentration of higher than 60% and the second concentration of 30-60%).
Regarding claim 9, Boucher discloses an article of footwear (shoe 1; fig. 1; para. 0049) comprising: 
a knitted component (second casing 31 of a knitted sleeve 41; fig. 3; paras. 0049, 0052, 0054) comprising an overfoot portion (zones 92, 93 and an overfoot portion of zone 91 together forming an overfoot portion; see figs. 1, 3; para. 0069) having a fused area (yarns comprising at least one hot-melt filament being distributed in the overfoot portion, and the yarns are melted thereby forming at least a fused area in the overfoot portion; fig. 3; paras. 0050, 0069) that is at least partially formed by a first yarn (first yarn 48; fig. 5; paras. 0050, 0054, 0057) having a first thermoplastic material (formed of a first hot-melt material such as polyurethane, polyamide or polyethylene; paras. 0057-0058) and a second yarn (second yarn 47; fig. 5; paras. 0050, 0054, 0057) having a second thermoplastic material (formed of a second hot-melt material such as polyurethane, polyamide or polyethylene; paras. 0057-0058); 
the first thermoplastic material having a first melting point (the first hot-melt material having a first melting point), and the second thermoplastic material having a second melting point (the second hot-melt material having a second melting point).
Boucher does not explicitly disclose wherein the second melting point is at least 20 degrees Celsius greater than the first melting point.  However, Dua, in an analogous art, teaches a knitted component (knitted textile 130 formed by interlooping, i.e., knitting; fig. 1; paras. 0036, 0046) for an article of footwear (shoe 100; fig. 1; paras. 0032, 0036) comprising a plurality of fusible strands formed of a thermoplastic polymer material, such as polyurethane, nylon, and polyolefin (nylon is a polyamide, and polyolefin includes polyethylene; para. 0046), and the plurality of strands may be any of the strands in a variety of melting temperatures, including 60, 90, 130, and 150 degrees Celsius (para. 0046).  Dua also teaches using multiple fusible strands with different melting temperatures in the knitted component has the advantage of selectively melting a first fusible strand having a lower melting point T1 to fuse the first fusible strand with other strands by raising temperature just above T1 but below a higher melting point T2 of a second fusible strand, and the second fusible strand does not need to be melted (para. 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the first thermoplastic material and the second thermoplastic material as disclosed by Boucher, with wherein the second melting point is at least 20 degrees Celsius greater than the first melting point; for example, the first melting point is 90 degrees C and the second melting point is 150 degrees C, as taught by Dua, in order to provide thermoplastic materials for the first and second yarns with suitable melting points that are sufficiently apart, so as to selectively melting the first yarn to fuse with the second yarn by raising the temperature of the first yarn above its melting point but below the melting point of the second yarn thereby saving energy and reducing manufacturing cost. 
Regarding claim 10, Boucher and Dua, in combination, disclose the article of footwear of claim 9, and Boucher further discloses the article of footwear further comprising an underfoot portion (the underfoot portion of zone 91; see figs. 1, 3; paras. 0052, 0054, 0069), the fused area forming at least part of the underfoot portion (the entire zone 91 is fused; paras. 0050, 0069).
Regarding claim 11, Boucher and Dua, in combination, disclose the article of footwear of claim 10, and Boucher further discloses the article of footwear further comprising a first sole structure (outer sole assembly 68; figs. 1-2; para. 0064).
Regarding claim 13, Boucher and Dua, in combination, disclose the article of footwear of claim 9.  Boucher does not explicitly disclose wherein the overfoot portion further includes a non-fused area comprising a third yarn having a third temperature that is greater than the first melting point and the second melting point, the third temperature being a melting point or a decomposition point of the third yarn.  However, Boucher does disclose wherein the third zone 93 (figs. 1, 3) of the overfoot portion has a concentration of hot-melt yarns as low as 5% (paras. 0057, 0069), which indicates that the third zone 93 has a concentration of at least one non-fusible third yarn as high as 95%.  One ordinary skill of the art would recognize that a majority of the at least one non-fusible third yarn must be knitted together thus forming at least one non-fused area in third zone 93.  In addition, a non-fusible yarn inherently has a decomposition point.  Therefore, the at least one non-fusible third yarn comprises a third material having a third temperature that is a decomposition point of the third yarn as claimed. 
In addition, one of ordinary skill in the art would recognize that, if the decomposition point of the third yarn is not greater than the melting points of the first and second fusible yarns, when the temperature is raised above at least one of the melting points of the first and second fusible yarns during the fusing process, the third yarn may decompose and the entire knitted component may be destroyed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the non-fusible third yarn, with the non-fusible third yarn having a decomposition point that is greater than the first melting point and the second melting point of the first and second hot-melt yarns, in order to successfully fuse the first and second hot-melt yarns to the non-fusible third yarn by selectively raising the temperature and prevent the non-fusible third yarn from decomposition during the fusing process. 
Regarding claim 14, Boucher and Dua, in combination, disclose the article of footwear of claim 9, and Boucher further discloses wherein the overfoot portion has a double knit jersey structure (by knitting the jersey structure shown in fig. 5 in a double-knit circular knitting machine; fig. 5; para. 0054) having an outer surface and an inner surface (inherent feature of a double knit jersey structure; fig. 2), wherein the fused area having the first yarn and the second yarn is located on the outer surface (the hot-melt yarns being distributed over the entire second casing 31 including the outer surface of the double knit jersey structure; figs. 2, 5; paras. 0049-0050).
Boucher does not explicitly disclose wherein the inner surface includes a non-fused area.  However, Boucher does disclose wherein the third zone 93 (figs. 1, 3) of the overfoot portion has a concentration of hot-melt yarns as low as 5% (paras. 0057, 0069), which indicates that the third zone 93 has a concentration of at least one non-fusible third yarn as high as 95%.  One ordinary skill of the art would recognize that a majority of the at least one non-fusible third yarn must be knitted together thus forming at least one non-fused area in third zone 93, including the inner surface of the third zone 93.  Therefore, the third zone 93 should have an inner surface including a non-fused area and Boucher's teaching meets the claimed requirement.
Regarding claim 15, Boucher and Dua, in combination, disclose the article of footwear of claim 14.  wherein the non-fused area comprises a third yarn that has a third temperature that is greater than the first melting point and the second melting point, the third temperature being a melting point or a decomposition point of the third yarn.  However, as discussed for claim 14, Boucher does disclose wherein the third zone 93 (figs. 1, 3) of the overfoot portion has a concentration of hot-melt yarns as low as 5% (paras. 0057, 0069), which indicates that the third zone 93 has a concentration of at least one non-fusible third yarn as high as 95%.  In addition, a non-fusible yarn inherently has a decomposition point.  Therefore, the at least one non-fusible third yarn has a third temperature that is a decomposition point of the third yarn as claimed.  
In addition, one of ordinary skill in the art would recognize that, if the decomposition point of the third yarn is not greater than the melting points of the first and second fusible yarns, when the temperature is raised above at least one of the melting points of the first and second fusible yarns during the fusing process, the third yarn may decompose and the entire knitted component may be destroyed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the non-fusible third yarn, with the non-fusible third yarn having a decomposition point that is greater than the first melting point and the second melting point of the first and second hot-melt yarns, in order to successfully fuse the first and second hot-melt yarns to the non-fusible third yarn by selectively raising the temperature and prevent the non-fusible third yarn from decomposition during the fusing process.
Regarding claim 16, Boucher and Dua, in combination, disclose the article of footwear of claim 9, and Boucher further discloses wherein the overfoot portion includes: 
a first region (the overfoot portion of zone 91; figs. 1, 3; para. 0069) comprising the first yarn and the second yarn (first yarn 48 and second yarn 47 as discussed for claim 9; fig. 5) and having a first density of fused material (a concentration of higher than 60%; paras. 0050, 0069), and 
a second region (zone 92; figs. 1, 3; para. 0069) comprising the first yarn and the second yarn (first yarn 48 and second yarn 47 as discussed for claim 1; fig. 5) and having a second density of fused material (a concentration of 30-60%; para. 0069) that is less than the first density (less than the first concentration of higher than 60%).
Regarding claim 17, Boucher and Dua, in combination, disclose the article of footwear of claim 16, and Boucher further discloses wherein the overfoot portion includes a third region (zone 93; figs. 1, 3; para. 0069) having a third density of fused material (a concentration of less than 30%; para. 0069) that is less than the first density and the second density (less than the first concentration of higher than 60% and the second concentration of 30-60%).
Regarding claim 18, Boucher discloses an article of footwear (shoe 1; fig. 1; para. 0049) comprising: 
an overfoot portion (zones 92, 93 and an overfoot portion of zone 91 together forming an overfoot portion; see figs. 1, 3; para. 0069) and an underfoot portion (the underfoot portion of zone 91; see figs. 1, 3; paras. 0052, 0054, 0069); 
a knitted component (second casing 31 of a knitted sleeve 41; fig. 3; paras. 0049, 0052, 0054) comprising a fused area (yarns comprising at least one hot-melt filament being distributed in zone 91, and the yarns are melted thereby forming at least a fused area in zone 91; fig. 3; paras. 0050, 0069) forming at least part of the overfoot portion and the underfoot portion (zone 91 extends in both the overfoot portion and the underfoot portion; fig. 3; paras. 0050, 0069), the fused area being formed by at least a first yarn (first yarn 48; fig. 5; paras. 0050, 0054, 0057) having a first thermoplastic material (formed of a first hot-melt material selected from polyurethane, polyamide and polyethylene; paras. 0057-0058) and a second yarn having a second thermoplastic material (formed of a second hot-melt material such as polyurethane, polyamide or polyethylene; paras. 0057-0058); 
the first thermoplastic material having a first melting point (the first hot-melt material inherently having a first melting point), and the second thermoplastic material having a second melting point (the second hot-melt material inherently having a second melting point).
Boucher does not explicitly disclose wherein the second melting point is at least 20 degrees Celsius greater than the first melting point.  However, Dua, in an analogous art, teaches a knitted component (knitted textile 130 formed by interlooping, i.e., knitting; fig. 1; paras. 0036, 0046) for an article of footwear (shoe 100; fig. 1; paras. 0032, 0036) comprising a plurality of fusible strands formed of a thermoplastic polymer material, such as polyurethane, nylon, and polyolefin (nylon is a polyamide, and polyolefin includes polyethylene; para. 0046), and the plurality of strands may be any of the strands in a variety of melting temperatures, including 60, 90, 105, 130, and 150 degrees Celsius (para. 0046).  Dua also teaches using multiple fusible strands with different melting temperatures in the knitted component has the advantage of selectively melting a first fusible strand having a lower melting point T1 to fuse the first fusible strand with other strands by raising temperature just above T1 but below a higher melting point T2 of a second fusible strand, and the second fusible strand does not need to be melted (para. 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the first thermoplastic material and the second thermoplastic material as disclosed by Boucher, with wherein the second melting point is at least 20 degrees Celsius greater than the first melting point; for example, the first melting point is 90 degrees C and the second melting point is 150 degrees C, as taught by Dua, in order to provide thermoplastic materials for the first and second yarns with melting points that are sufficiently apart, so as to selectively melting the first yarn to fuse with the second yarn by raising the temperature of the first yarn above its melting point but below the melting point of the second yarn thereby saving energy and reducing manufacturing cost. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boucher (US 2015/0313316 A1) and Dua (US 2004/0118018 A1) and further in view of Domenighini (US 2016/0278471 A1).
Regarding claim 12, Boucher and Dua, in combination, disclose the article of footwear of claim 11.  Boucher does not disclose the article of footwear further comprising a second sole structure that is separated from the first sole structure by an exposed region of the underfoot portion of the knitted component.  However, Domenighini, in an analogous art, teaches an article of footwear (figs. 1-2; paras. 0021-0022) comprising a first sole structure (a first tread section 11 in a heel region; see fig. 2 and annotated fig. 1; paras. 0027, 0078), and a second sole structure (a second tread section 11 in a ball region; see fig. 2 and annotated fig. 1; paras. 0027, 0078) that is separated from the first sole structure by an exposed region (exposed area 15; see fig. 2 and annotated fig. 1; para. 0078) of an underfoot portion (figs. 1-2; paras. 0022, 0027) of a knitted component (a knitted sock 10; figs. 1-2; paras. 0027, 0078).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the article of footwear as disclosed by Boucher, with wherein the article of footwear comprising a first sole structure and a second sole structure that is separated from the first sole structure by an exposed region of an underfoot portion of the knitted component as taught by Domenighini, in order to provide an article of footwear in a form of an elasticized mule slipper comprising exposed stretching areas at the bottom therefore can be used for groups of sizes (Domenighini; paras. 0002, 0078). 


    PNG
    media_image1.png
    508
    1101
    media_image1.png
    Greyscale

Annotated Fig. 1 from US 2016/0278471 A1

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2004/0118018 A1).
Regarding claim 18, Dua, in a first embodiment, discloses an article of footwear (shoe 100; fig. 1; paras. 0032, 0036) comprising: 
an overfoot portion (see fig. 1) and an underfoot portion (see fig. 1); 
a knitted component (knitted textile 130 formed by interlooping, i.e., knitting, positioned on an exterior of shoe upper 120; figs. 1, 3D; paras. 0036, 0046, 0050) comprising a fused area (fused area 134; fig. 1; para. 0041) forming at least part of the overfoot portion and the underfoot portion (fig. 1; para. 0041), the fused area being formed by at least a first yarn (a first yarn 152 which is a mono-componential fusible strand; figs. 4C; paras. 0050-0051) having a first thermoplastic material (the fusible strand 152 having a first thermoplastic material; para. 0036), and may further including a second yarn (a second yarn 154 which is a bi-componential fusible strand; figs. 3D, 4C; paras. 0051-0052) having a second thermoplastic material (the bi-componential fusible strand 154 comprises at least a second thermoplastic material that is different from the first thermoplastic material of yarn 152; para. 0036); 
the first thermoplastic material having a first melting point (inherent feature), and the second thermoplastic material having a second melting point (inherent feature).
Dua does not explicitly disclose wherein the second melting point is at least 20 degrees Celsius greater than the first melting point.  However, Dua does disclose that the second melting point is different from the first melt point (as second yarn 154 and first yarn 152 have different thermoplastic compositions as addressed above).  Further, Dua teaches a plurality of fusible strands, which can be used for the knitted component, each is formed of at least one thermoplastic polymer material, such as polyurethane, nylon, and polyolefin (para. 0046), and the plurality of strands each may be any of the strands in a variety of melting temperatures, including 60, 90, 105, 130, and 150 degrees Celsius (para. 0046).  Dua also teaches using multiple fusible strands with different melting temperatures in the knitted component has the advantage of selectively melting a first fusible strand having a lower melting point T1 to fuse the first fusible strand with other strands by raising temperature just above T1 but below a higher melting point T2 of a second fusible strand, and the second fusible strand does not need to be melted (para. 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the first thermoplastic material and the second thermoplastic material, with wherein the second melting point is at least 20 degrees Celsius greater than the first melting point; for example, the first melting point is 90 degrees C and the second melting point is 150 degrees C, as taught by Dua, in order to provide thermoplastic materials for the first and second yarns with melting points that are sufficiently apart, so as to permit selectively melting the first yarn for fusing by raising the temperature of the first yarn above its melting point but below the melting point of the second yarn thereby saving energy and reducing manufacturing cost.   
Regarding claim 19, Dua discloses the article of footwear of claim 18.  Dua does not explicitly disclose in the first embodiment, wherein the knitted component includes a non-fused area forming a tongue, the non-fused area being formed of a third yarn having a third material having a third temperature that is greater than the first melting point and the second melting point, the third temperature being a melting point or a decomposition point of the third yarn.  However, Dua, in a second embodiment, discloses wherein an article of footwear (shoe 300; figs. 6A-6B; para. 0062) comprising a knitted component (a knit structure; figs. 6A-6B; paras. 0054, 0062) includes a non-fused area forming a tongue (tongue 322 include yarns without fusible strands; figs. 6A-6B; para. 0063), the non-fused area being formed of a third yarn (at least a non-fusible strand; figs. 6A-6B; para. 0063) having a third material (a non-fusible strand must be formed of a non-fusible material; para. 0063) having a third temperature (a melting temperature for a thermoplastic material or a decomposition temperature for other materials) that is greater than the first melting point and the second melting point (as all of upper 320 is heated to effectively fuse all of the ribbed areas, the third temperature must be greater than the first melting point and the second melting point to avoid the third yarn from being fused or decomposed; para. 0063), the third temperature being a melting point or a decomposition point of the third yarn (as addressed above).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the article of footwear as disclosed by Dua in the first embodiment, with wherein the knitted component includes a non-fused area forming a tongue, the non-fused area being formed of a third yarn having a third material having a third temperature that is greater than the first melting point and the second melting point, the third temperature being a melting point or a decomposition point of the third yarn as taught by Dua in the second embodiment, in order to provide an article of footwear which is substantially fused but having a flexible and soft tongue thereby providing comfort and cushioning to a wearer's foot. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2004/0118018 A1) in view of Boucher (US 2015/0313316 A1).
Regarding claim 20, Dua discloses the article of footwear of claim 19, and further discloses wherein the overfoot portion includes a first region (fused region 135 positioned in a toe region of upper 120; fig. 1; paras. 0037, 0042) having a first density of fused material (para. 0036), a second region (fused region 134 extending along the lateral side of upper 120; fig. 1; paras. 0037, 0041) having a second density of fused material (para. 0036), and a third region (fused region 136 positioned in a top lacing region of the upper 120; fig. 1; paras. 0037, 0043) having a third density of fused material (para. 0036).
Dua does not explicitly disclose wherein the second density is less than the first density, and the third density is less than the first density and the second density.  However, Boucher in an analogous art teaches an article of footwear (shoe 1; fig. 1; para. 0049) comprising an overfoot portion (zones 92, 93 and an overfoot portion of zone 91 together forming an overfoot portion; see figs. 1, 3; para. 0069), wherein the overfoot portion includes a first region (the overfoot portion of zone 91; figs. 1, 3; para. 0069) having a first density of fused material (a concentration of hot-melt filaments higher than 60%; paras. 0050, 0069), a second region (zone 92; figs. 1, 3; para. 0069) having a second density of fused material (a concentration of 30-60%; para. 0069) that is less than the first density (less than the first concentration of higher than 60%), and a third region (zone 93; figs. 1, 3; para. 0069) having a third density of fused material (a concentration of less than 30%; para. 0069) that is less than the first density and the second density (less than the first concentration of higher than 60% and the second concentration of 30-60%).  In addition, Dua discloses that the first region 135 positioned in a toe region provides a high degree of abrasion-resistance and durability to the toe region against rocks, concretes or trees (fig. 1; para. 0042), which favors a high density of fused material; the second region 134 limits horizontal stretch on the lateral side of the shoe upper (fig. 1; para. 0041), which favors a medium density of fused material; and the third region 136 functions to increase stiffness of two lateral edges of a throat area and limiting unraveling of the textile that forms grommets for lacing, but allows adjustability of the lacing and the spacing in the throat area (fig. 1; para. 0043), which favors a lower density of fused material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the fused areas as disclosed by Dua, with wherein the second density is less than the first density, and the third density is less than the first density and the second density as taught by Boucher, in order to provide a shoe having a plurality of fused regions with different density of fused material for different intended functions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  McFarland, II (US 20170245581 A1) also teaches a shoe upper comprising a plurality of yarns formed of different thermoplastic materials with different melting points. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732